 



Exhibit 10.2
 
 
Supplemental Indenture
No. 5
to
Indenture dated as of May 15, 1999
 
 

 



--------------------------------------------------------------------------------



 



     This SUPPLEMENTAL INDENTURE NO. 5 to INDENTURE (this “Supplemental
Indenture”) is entered into among Lear Corporation, a Delaware corporation (the
“Company”), Lear Operations Corporation, a Delaware corporation (“LOC”), Lear
Seating Holdings Corp. #50, a Delaware corporation (“Lear No. 50”), Lear
Corporation EEDS and Interiors, a Delaware corporation (“Lear Interiors”), Lear
Automotive (EEDS) Spain S.L., an entity organized under the laws of Spain (“Lear
Spain”), Lear Corporation Mexico, S.A. de C.V., an entity organized under the
laws of Mexico (“Lear Mexico”), Lear Corporation (Germany) Ltd., a Delaware
corporation (“Lear Germany”), Lear Automotive Dearborn, Inc., a Delaware
corporation (“Lear Dearborn”), and The Bank of New York Trust Company, N.A., a
national banking association (as successor to The Bank of New York), as Trustee
(the “Trustee”).
RECITALS
     WHEREAS, the Company, LOC, Lear No. 50, Lear Interiors, Lear Spain, Lear
Mexico, Lear Germany and the Trustee are parties to that certain Indenture dated
as of May 15, 1999, as amended by Supplemental Indenture No. 1 thereto dated as
of May 2, 2000, Supplemental Indenture No. 2 thereto dated as of November 16,
2001, Supplemental Indenture No. 3 thereto dated as of January 15, 2002 and
Supplemental Indenture No. 4 thereto dated as of December 15, 2005 (the
“Indenture”), providing for the issuance and delivery by the Company of its
7.96% Senior Notes due 2005 which have subsequently been paid in full (the
“7.96% Notes”) and its 8.11% Senior Notes due 2009 (the “8.11% Notes” and,
together, with the 7.96% Notes, the “Notes”);
     WHEREAS, Lear Dearborn, an indirect subsidiary of the Company, will become,
concurrently with the execution and delivery of this Supplemental Indenture, a
guarantor under the Principal Credit Facilities; and
     WHEREAS, pursuant to Section 10.06 of the Indenture, any subsidiary of the
Company that becomes a guarantor under the Principal Credit Facilities is
required to become a Guarantor under the Indenture;
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows for the benefit of
each other party and for the equal and ratable benefit of the Holders of the
Notes:
     Section 1. GUARANTEE.
     For value received, Lear Dearborn hereby agrees to become a party to the
Indenture as a Guarantor under and pursuant to Article 10 of the Indenture and
to jointly and severally unconditionally guarantee to each Holder and the
Trustee (a) the due and punctual payment in full of principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration, redemption or
otherwise, (b) the due and punctual payment in full of interest on the overdue
principal of and, to the extent permitted by law, interest on the Notes, and
(c) the due and punctual payment of all other Obligations of the Company and the
other Guarantors to the Holders and the Trustee under the Indenture and the
Notes, including, without limitation, the payment of fees, expenses,
indemnification or other amounts.

- 2 -



--------------------------------------------------------------------------------



 



          Section 2. MISCELLANEOUS.
     2.1. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     2.2. Confirmation of the Indenture. Except as amended hereby, the Indenture
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.
     2.3. Multiple Counterparts. The parties may sign multiple counterparts of
this Supplemental Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent one and the same agreement.
     2.4. Separability. Each provision of this Supplemental Indenture shall be
considered separable and if for any reason any provision which is not essential
to the effectuation of the basic purpose of this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
     2.5. Headings. The captions of the various section headings of this
Supplemental Indenture have been inserted for convenience of reference only, are
not to be considered a part hereof, and shall in no way modify or restrict any
of the terms or provisions hereof.
     2.6. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company and the Guarantors.
     2.7. Definitions. All terms defined in the Indenture shall have the same
meaning in this Supplemental Indenture unless otherwise defined herein.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto caused this Supplemental Indenture
to be duly executed as of this 25th day of April, 2006.

              LEAR CORPORATION
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: Vice Chairman and Chief Financial Officer
 
            LEAR OPERATIONS CORPORATION
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: Executive Vice President
 
            LEAR SEATING HOLDINGS CORP. # 50
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: President
 
            LEAR CORPORATION EEDS AND INTERIORS
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: President
 
            LEAR AUTOMOTIVE (EEDS) SPAIN S.L.
 
       
 
  By:        /s/ Paul Jefferson
 
       
 
      Name: Paul Jefferson
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              LEAR CORPORATION MEXICO, S.A. de C.V.
 
       
 
  By:        /s/ James M. Brackenbury
 
       
 
      Name: James M. Brackenbury
Title: President
 
            LEAR CORPORATION (GERMANY) LTD.
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: President
 
            LEAR AUTOMOTIVE DEARBORN, INC.
 
       
 
  By:        /s/ James H. Vandenberghe
 
       
 
      Name: James H. Vandenberghe
Title: President
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
 
       
 
  By:        /s/ Roxane Ellwanger
 
       
 
      Name: Roxane Ellwanger
Title: Assistant Vice President

 